Citation Nr: 0634850	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle and joint pain, including muscle 
and joint pain of the feet.

2.  Entitlement to service connection for residuals of 
ligamentous injury of the left foot.

3.  Entitlement to service connection for residuals of 
ligamentous injury of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to March 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1997, 
December 1997, and November 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2002.  Transcripts of said 
hearing have been associated with the claims file.

In August 2004 the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  The veteran's muscle and joint pain, including muscle and 
joint pain of the feet, is due to a bilateral ligamentous 
injury to both feet.

2.  The veteran is entitled to a presumption of soundness.  
The presumption is not rebutted
3.  The veteran's residuals of an in-service ligamentous 
injury of the right foot.

4.  The veteran's residuals of ligamentous injury of the left 
foot are related to service.


CONCLUSIONS OF LAW

1.  Muscle and joint pain, including muscle and joint pain of 
the feet, claimed as due to an undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

2.  Residuals of ligamentous injury of the right foot, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of ligamentous injury of the right foot, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for an 
undiagnosed illness, and residuals of ligamentous injury of 
the right and left feet.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
In a VCAA letter of August 2004 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the Board notes that the 
VCAA letter of August 2004 was issued as a result of the 
Board's remand of August 2004 which required the RO to comply 
with the requirements of the VCAA.  Any error with the timing 
of the notice is harmless.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim as with regards to an undiagnosed illness 
is being denied, therefore there can be no possibility of 
prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records, private 
medical records and VA outpatient records have been obtained.  
The veteran was afforded several VA examinations.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

For the purpose of section 1110, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress 
of the" preexisting condition. 38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  Wagner v. 
Principi, Fed Cir.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2006).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  
Gilbert, supra.

Undiagnosed illness

The veteran contends that he is entitled to service 
connection for an undiagnosed illness manifested by muscle 
and joint pain, specifically, muscle and joint pain of the 
feet.  

At the outset, the Board notes that as noted above, if signs 
or symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  In a VA 
examination of June 1998, the VA examiner noted that "while 
the [veteran] was in service [he] was diagnosed with 
hyperuricemia.  A lot of the patient's muscle and joint 
complaints are probably related to the latter.  Therefore, I 
believe that to some extent there is definite service 
connection."  In a VA examination of March 2003, the VA 
examiner diagnosed the veteran with bilateral ligamentous 
injury to both feet.  The competent evidence of record 
establishes a diagnosis for the veteran's muscle and joint 
pain, specifically that of his feet.  Therefore, the Persian 
Gulf presumption of service connection does not apply.

As noted above, although the Persian Gulf presumption of 
service connection does not apply, the Board must still 
evaluate the veteran's claim under the provisions of direct 
service connection.

Residuals of ligamentous injury to left and right feet

The Board notes that private medical records of June 1988 
note that the veteran was involved in a motorcycle accident 
after which he experienced pain in all of his extremities.  
Private medical records of October 1988 attached to the 
service medical records note that the veteran sprained his 
left ankle and was treated for it.  A note from a private 
physician dated in May 1989, stated that the veteran's ankle 
injury had healed with no residual impairment.  Pre-active 
duty service medical records of June 1989 note treatment for 
a sprain of the right ankle.

A February 1990 enlistment medical evaluation documents 
complaints of pain and swelling on use of the left ankle.  A 
May 1990 entry on the examination report of February 1990 
notes that the veteran complained of swelling of the left 
ankle upon use and pain.  It was noted he would need an 
orthopedic consult.  A May 1990 orthopedic clearance the 
veteran denied having had any injuries or illnesses not 
mentioned at the entrance examination.  He was cleared for 
full duty.  

Service medical records of April 1991 note treatment for a 
sprain of the left ankle.  The veteran was noted to have a 
limp and to walk favoring his right side.  In a Report of 
Medial History of April 1991, the veteran noted he was taking 
Motrin for a left ankle sprain which he had injured/worsened 
a week prior to the exam.  He also noted swelling of the 
ankle.  In a Report of Medical History of January 1993, the 
veteran reported having had a sprained ankle.  Blood work 
during service noted abnormal levels of uric acid while in 
service.  

At a VA examination of June 1998 the VA examiner opined that 
"while the [veteran] was in service [he] was diagnosed with 
hyperuricemia.  A lot of the patient's muscle and joint 
complaints are probably related to the latter.  Therefore, I 
believe that to some extent there is definite service 
connection."  In a VA examination of March 2003, the VA 
examiner noted that the veteran reported a history of 
spraining his ankles while in service.  The examiner noted a 
diagnosis of bilateral ligamentous injury to both feet.  

For a grant of service connection, competent evidence of a 
current disability, and of a link between the current 
disability and service is required.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. 
App. 498, 507-13 (1995).

The Board finds that the evidence of record is in favor of 
the appellant for a grant of service connection for residuals 
of ligamentous injury of the left and right feet.  

Left foot 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  The Board first notes that the 
veteran entered active duty in May 1990.  The pre-induction 
examination dated in February 1990 notes the veteran's lower 
extremities as normal.  Furthermore, the Board notes that 
although a May 1990 note to the entrance examination noted 
that the veteran complained of swelling and pain on use of 
the left ankle, an orthopedic examination conducted in May 
1990 notes the veteran to be in good health and cleared him 
for full duty.  As no defects were noted with the veteran's 
left ankle, the Board finds that the veteran is entitled to 
the presumption of soundness.  

Because the appellant is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a seizure disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1). 

After a careful review of the evidence of record, the Board 
finds that there is no clear and unmistakable evidence that 
residuals of ligamentous injury of the left foot existed 
before active duty service.  Although there is competent 
evidence of record that the veteran injured his left ankle 
prior to entering active duty, there is no clear and 
unmistakable evidence that there was a left foot injury or 
any residuals of an injury at the time he entered active 
duty.  In fact, the Board notes that the private physician's 
note of May 1989 stated that the veteran's ankle injury had 
healed with no residual impairment.  Therefore, the Board 
finds that there is no clear and unmistakable evidence to 
rebut the presumption of soundness.  Based upon the standards 
from the General counsel and the Federal Circuit, the Board 
is not convinced to the degree of clear and unmistakable 
evidence that a chronic condition both preexisted and was not 
aggravated therein.

Having determined that the veteran was of sound health at the 
time he entered service, the Board must now determine if his 
current diagnosis of residuals of ligamentous injury of the 
left foot is related to service.  To that end, the Board 
notes that the record is clear that the veteran was treated 
for injuries of, swelling, and pain of the left ankle.  
Service medical records document a history of complaints of 
and treatment for sprains of the left ankle.  In addition, 
the VA examiner of March 2003 found that the veteran was 
suffering from residuals of the injuries in service in the 
form of bilateral ligamentous injury to both feet.  The Board 
finds the opinion of the VA examiner to be the most probative 
and of highest weight.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Although 
the VA examiner of March 2003 did not provide a specific 
opinion relating the current diagnosis of bilateral 
ligamentous injury to both feet to the injuries in service, 
the examiner did not provide any other explanation for the 
current diagnosis.  It therefore appears to this Board Member 
that the examiner believed the injuries and diagnosis to be 
related.  The Board considers this positive evidence.  

Accordingly, the Board concludes that residuals of 
ligamentous injury of the left foot, were incurred in or 
aggravated by service.

Right foot

In regard to the right foot, as noted above, generally, 
veterans are presumed to have entered service in sound 
condition as to their health.  The pre-induction examination 
dated in February 1990 notes the veteran's lower extremities 
as normal.  Furthermore, an orthopedic examination conducted 
in May 1990 notes the veteran to be in good health and 
cleared him for full duty.  As no defects were noted with the 
veteran's right ankle, the Board finds that the veteran is 
entitled to the presumption of soundness.  

Because the appellant is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  As noted 
above, the burden of proof is on the VA.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 

After a careful review of the evidence of record, the Board 
finds that there is clear and unmistakable evidence that an 
injury of the right foot existed prior to active duty 
service.  There is competent evidence of record that the 
veteran sprained his right ankle in June 1989 prior to 
entering active duty.  Pre-active duty service medical 
records note complaints of and treatment for a first degree 
right ankle sprain.  The Board finds that the medical records 
are competent evidence that a right ankle sprain/injury 
clearly and unmistakably preexisted service.

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that right ankle sprain/injury 
existed prior to service entrance.  However, VAOPGCPREC 3-03 
(July 16, 2003), has established that there are two steps to 
rebut the presumption of soundness at entry.  First, there 
must be clear and unmistakable evidence that a right ankle 
injury preexisted service.  Second, there must be clear and 
unmistakable evidence that it was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.

The Board finds that there is no clear and unmistakable 
evidence that the veteran's residuals of a ligamentous injury 
of the right foot was not aggravated by service.  A 
preexisting condition will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2006).  

The Board notes that, service medical records document a 
history of complaints of and treatment for sprains of the 
right ankle.  The VA examiner of March 2003 found that the 
veteran was suffering from residuals of the injuries in 
service in the form of bilateral ligamentous injury to both 
feet.  In addition, the VA examiner of June 1998 opined that 
"to some extent there is definite service connection" 
between the veteran's current muscle and joint complaints, 
which included the right ankle, and service.  The Board finds 
the opinions of the VA examiners to be the most probative and 
of highest weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As noted 
above, although the VA examiner of March 2003 did not provide 
a specific opinion relating the current diagnosis of 
bilateral ligamentous injury to both feet to the injuries in 
service, the examiner did not provide any other explanation 
for the current diagnosis.  It therefore appears to this 
Board Member that the examiner believed the injuries and 
diagnosis to be related.  There is no competent evidence of 
record that establishes that the veteran's pre-existing right 
ankle injury was not aggravated by service.  In fact, there 
is evidence that the veteran re-injured his right ankle while 
in service and has been found to have residuals of said 
injuries.  The burden of proof upon VA is to establish by 
clear and unmistakable evidence that there had not been 
aggravation.  Based upon the cumulative record, that burden 
of proof has not been met.  Accordingly, service connection 
is granted.


ORDER

Service connection for an undiagnosed illness manifested by 
muscle and joint pain, including muscle and joint pain of the 
feet, is denied.

Service connection for residuals of ligamentous injury of the 
left foot, is granted.  Service connection for residuals of 
ligamentous injury of the right foot, is granted.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


